Brief Stricken and Order filed February 28, 2017.




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-16-00152-CV
                                      ____________

                           SHEIKH M. RAFIQ, Appellant

                                            V.

                     NUEVA VIDA APARTMENTS, Appellee


              On Appeal from the County Civil Court at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 1057438

                                      ORDER

       On June 29, 2016, appellant filed a brief that does not comply with the
Texas Rules of Appellate Procedure. The brief fails generally to comply with
Rule 38. See Tex. R. App. P. 38.1(b), (c), (d), (e), (f), (g), (h), and (i).

       Accordingly, we STRIKE appellant’s June 29, 2016 brief. Appellant is
ordered to file a brief that complies with the Texas Rules of Appellate Procedure
by March 14, 2017.
      If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). If appellant fails to
timely file a brief in accordance with Rule 38, the appeal may be dismissed for
want of prosecution or the trial court’s judgment affirmed based on appellee’s
brief. See Tex. R. App. P. 38.8(a)(1), (3).



                                        PER CURIAM